Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Response to Arguments
The 35 USC 112 rejections have been withdrawn in view of the entered amendments.

Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 

 Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muddu et al (US Pat. 9,516,053; cited on IDS), hereafter, “Muddu,” in view of Zahra et al (US Pat. 8,245,294), hereafter, “Zahra.”

As to claim 1, Muddu discloses a computing system comprising: one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors (Abstract and Fig. 3), cause the computing system to: 
receive one or more entities related to an alert and a date when the alert occurred, the alert being indicative that an anomaly in data collected from a plurality of data sources present in at least one of the data sources (column 14, lines 17-41, particularly, “The event data represents events that take place in the network environment. For example, data source 304 is a source of data pertaining to logs including, for example, user log-ins and other access events. These records may be generated from operational (e.g., network routers) and security systems (e.g., firewalls or security software products). Data source 306 is a source of data from different types of applications, including software as a service (e.g., Box.TM.).” and column 58, line 54-column 59, line 47, particularly, “According to an embodiment, an anomaly model includes at least model processing logic defining a process for assigning an anomaly score to the event data 2302 and a model state defining a set of parameters for applying the model processing logic.”); 
search all the plurality of data sources for the one or more entities around the alert date to determine which of the data sources of the plurality of data sources include the one or more 
for the one or more data sources that are determined to include the one or more entities, perform an anomaly lookup procedure on the data sources during a first time window to determine an initial set of suspicious anomalies (column 69, line 29-column 70, line 28, particularly, “At step 3820, for each event, the process acquires an event-specific relationship graph (e.g., a mini-graph), for example, from the data intake and preparation stage via the distributed messaging platform. The event-specific relationship graph is indicative of entities involved in the associated event and one or more relationships between the entities involved in the event…For each event, the process identifies one or more computer network activities of a particular type based on the event-specific relationship graph. The identified computer network activities are associated with the same entity and occur during a predefined time period…In some embodiments, the stored data entry for the combined computer network activity includes information about an activity type, an originating entity, a target entity, the number of times the computer network activities occur in the time period, a start time, an end time, an average gap period between the computer network activities that occur in the time 
However, Muddu may not explicitly disclose refraining from performing the anomaly lookup procedure for any one or more data sources that are determined to not include the one or more entities.
But, Zahra discloses for only a subset of one or more data sources that are determined to include one or more entities, perform an anomaly lookup procedure and while refraining from performing an anomaly lookup procedure for any one or more data sources that are determined to not include the one or more entities (Abstract, particularly, “An illustrative embodiment provides a network including a plurality of processing devices and at least one virus control server configured to quarantine a selected processing device from the network by assigning the selected processing device to a unique quarantine sub-network upon the occurrence of a first quarantine event such that all network traffic to and from the selected device must pass through the virus control server.”; That is, a selected processing device (“one or more data sources”) determined by a quarantine event (“one or more entities”) sends all network traffic to the virus control server which performs virus control, i.e.“an anomaly lookup procedure”.)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Muddu and Zahra in order to provide an effective means of only performing computationally intensive remedial actions on devices that would most benefit from it.

As to claim 10 and 19, they are rejected by a similar rationale to that set forth in claim 1’s rejection. 

As to claims 2 and 11, the teachings of Muddu and Zahra as combined for the same reasons set forth in claim 1’s rejection further disclose searching for the one or more entities around the alert date further comprises: for only those data sources including the one or more entities, identifying data including the one or more entities that is of a type that is useable by the anomaly lookup procedure; and performing the anomaly lookup procedure on the useable data while refraining from performing the anomaly lookup procedure on data including the one or more entities that is of a type that is determined to be unusable by the anomaly lookup procedure (Muddu, column 69, line 29-column 70, line 28, particularly, “At step 3820, for each event, the process acquires an event-specific relationship graph (e.g., a mini-graph), for example, from the data intake and preparation stage via the distributed messaging platform. The event-specific relationship graph is indicative of entities involved in the associated event and one or more relationships between the entities involved in the event…For each event, the process identifies one or more computer network activities of a particular type based on the event-specific relationship graph. The identified computer network activities are associated with the same entity and occur during a predefined time period…In some embodiments, the stored data entry for the combined computer network activity includes information about an activity type, an originating entity, a target entity, the number of times the computer network activities occur in the time period, a start time, an end time, an average gap period between the computer network activities that occur in the time period, or a standard deviation of gap periods between the computer network activities that occur in the time period.” And Zahra, Abstract which discloses performing limited anomaly lookup procedures) .

As to claims 3 and 12, the teachings of Muddu and Zahra as combined for the same reasons set forth in claim 1’s rejection further disclose the type of the data that is useable by the anomaly lookup procedure is one of categorical data or continuous data (Muddu, column 58, line 54-column 59, line 47, particularly, “In some embodiments, processing of event data 2302 is performed in real-time as the event data is received. In such an embodiment, real-time processing may be performed by a processing engine optimized for high rate or real-time processing, such as 

As to claims 4 and 13, the teachings of Muddu and Zahra as combined for the same reasons set forth in claim 1’s rejection further disclose the one or more entities comprise one or more of a machine name, a user name, an IP address, or a network identifier (Muddu, column 69, line 29-column 70, line 28, particularly, “For each event, the process identifies one or more computer network activities of a particular type based on the event-specific relationship graph. The identified computer network activities are associated with the same entity and occur during a predefined time period…In some embodiments, the stored data entry for the combined computer network activity includes information about an activity type, an originating entity, a target entity, the number of times the computer network activities occur in the time period, a start time, an end time, an average gap period between the computer network activities that occur in the time period, or a standard deviation of gap periods between the computer network activities that occur in the time period.”)

As to claims 5, 14, and 20, the teachings of Muddu and Zahra as combined for the same reasons set forth in claim 1’s rejection further disclose perform the anomaly lookup procedure during a second time window that is of a longer time period than the first time window to thereby help determine if the initial set of suspicious anomalies are of a malicious type or are of a random type (Muddu, column 26, lines 47-52, “The time period depends on the environment (e.g., the network traffic) and the administrator. In some implementations, the composite relationship graph is 

As to claims 6 and 15, the teachings of Muddu and Zahra as combined for the same reasons set forth in claim 1’s rejection further disclose rank the initial set of suspicious anomalies to determine an order at which each of the suspicious anomalies should be investigated further (Muddu, column 60, lines 27-35; “Process 2600 continues at step 2606 with identifying a threat indicator if the threat indicator score satisfies a specified criterion (e.g., a threshold). Continuing with the given example, the specified criterion may be set such that a threat indicator is identified if the threat indicator score is 6 or above, for example.”).

As to claims 7 and 16, the teachings of Muddu and Zahra as combined for the same reasons set forth in claim 1’s rejection further disclose the date that alert occurred also includes an associated time stamp (Muddu, column 69, line 29-column 70, line 28, particularly, “In some embodiments, the stored data entry for the combined computer network activity includes information about an activity type, an originating entity, a target entity, the number of times the computer network activities occur in the time period, a start time, an end time, an average gap period between the computer network activities that occur in the time period, or a standard deviation of gap periods between the computer network activities that occur in the time period.”).

As to claims 8 and 17, the teachings of Muddu and Zahra as combined for the same reasons set forth in claim 1’s rejection further disclose performing the anomaly lookup procedure comprises: determining a count of the initial set of suspicious anomalies during the first time window; and comparing the count during the first time window to a count determined during a third time window that is longer than first time window (Muddu, column 26, lines 47-52, “The time period depends on the environment (e.g., the network traffic) and the administrator. In some implementations, 

As to claims 9 and 18, the teachings of Muddu and Zahra as combined for the same reasons set forth in claim 1’s rejection further disclose the plurality of data sources include logs from one or more of a specific computer, routers on a network, an application, an operating system, network infrastructure, and cloud computing infrastructure (Muddu, column 14, lines 14-41).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452